             Case 5:09-cv-00985-G Document 245 Filed 01/02/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

BEVERLY MICHELLE MOORE,                                            )
                                                                   )
                                      Petitioner,                  )
                                                                   )         Case No. CIV-09-985-G
vs.                                                                )
                                                                   )
DEBBIE ALDRIDGE, Warden,                                           )
                                                                   )
                                      Respondent.                  )

                   PETITIONER’S LIMITED OBJECTION
         TO MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Pursuant to 28 U.S.C § 636 and Fed. R. Civ. P. 72, Petitioner Beverly Moore hereby

respectfully submits her limited objection to the Magistrate Judge’s Report and

Recommendation issued on December 12, 2019. The Magistrate Judge’s report

recommends the Court reject Respondent’s procedural bar claims and affirm this Court’s

actual innocence determination.1 Petitioner files a limited objection to the Magistrate

Judge’s recommendation that Respondent be permitted to file additional briefing to respond

to the merits of Petitioner’s constitutional claims, see Rep. and Recommendation, ECF No.

244 at 21.

         In its January 18, 2019, Order, this Court specifically ordered that Respondent’s

“answer . . . provide an analysis of each said grounds any cases and supporting documents

relied upon by Respondent in opposition to said grounds.” ECF No. 219 at 2. The Order is

consistent with Federal Rule of Habeas Procedure 5(b), which provides that “[t]he answer
1
  In so doing, it appears that the Magistrate Judge is rejecting Respondent’s implicit invitation to reconsider the Schlup v.
Delo, 513 U.S. 298 (1995) finding. Of course. were this Court to reject the Magistrate Judge’s findings and sua sponte
reconsider the Court’s prior finding of actual innocence, Petitioner would be entitled to the opportunity to be heard.
Rimbert v. Eli Lily & Co., 647 F.3d 1247, 1251.
          Case 5:09-cv-00985-G Document 245 Filed 01/02/20 Page 2 of 4



must address the allegations in the petition.” Allegations not expressly disputed in the

answer are deemed admitted. See Fed. R. Civ. P. 8(a)(6); Fed. R. Habeas. P. 12 (applying

the Federal Rules of Civil Procedure as long as the rule does not conflict with the Habeas

Rules). Respondent elected to not answer the merits of Petitioner’s constitutional claims

and opted instead to focus on trying to convince the Magistrate Judge to reverse the Schlup

determination already made by this Court. Therefore, pursuant to the above rule,

Respondent has admitted any allegations not expressly denied.

       The writ of habeas corpus is to be a “swift and imperative remedy” in cases of illegal

confinement. Braden v. 30th Judicial Circuit, 410 U.S. 484, 490 (1973). As acknowledged

in the Report and Recommendation, Respondent previously ignored this Court’s order to

respond on the merits and instead filed a second motion to dismiss, see ECF Nos. 244 at 10;

see also ECF Nos. 140, 159. In support of that second motion to dismiss, Respondent

represented to this Court the availability of a state court remedy, but then took the opposite

position in state court, ultimately delaying Petitioner’s access to the habeas remedy by more

than six years. Compare ECF No. 162 (reciting Respondent’s position with respect to an

available remedy in state court) with State’s Resp. to 2nd App for Relief, Ex. 1. Permitting

Respondent to file another responsive document rewards Respondent for her dilatory tactics

and disregard of this Court’s January 18, 2019, Order setting forth the required contents of

any answer, resulting in yet another extensive delay of the proceedings. Respondent has

twice been ordered to respond on the merits over the past eight years and has both times

ignored the court orders and failed to do so. Petitioner agrees with the Magistrate Judge’s

recommendation that the Court reach the merits of the case but contends it should do so

                                              2
          Case 5:09-cv-00985-G Document 245 Filed 01/02/20 Page 3 of 4



with the briefing and evidence provided to date, and with all allegations not expressly

denied in Respondent’s answer deemed admitted.

                                       CONCLUSION

       Petitioner requests the Court sustain her limited objection to the recommendation

that Respondent be permitted additional briefing and instead requests that the Court deem

admitted any allegations not directly disputed by Respondent in her answer. In all other

regards, Petitioner contends that the Report and Recommendation should be adopted.

                                            Respectfully Submitted,

                                            s/Christine Cave
                                            Christine Cave, OBA #19774
                                            Employers Legal Resource Center
                                            3500 S. Boulevard, Suite 14-B
                                            Edmond, OK 73013
                                            Phone: 405-702-9797
                                            Fax: 405-576-3956
                                            Email: ccave@okemployerlaw.com
                                                   mainoffice@okemployerlaw.com

and
                                            Andrea Digilio Miller, OBA #17019
                                            Oklahoma Innocence Project
                                            800 N. Harvey, Suite 317
                                            Oklahoma City, OK 73102
                                            Phone: 405-208-6161
                                            Fax: 405-208-6171
                                            Email: admiller@okcu.edu

                                            ATTORNEYS FOR PETITIONER

                              CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of January 2020, I electronically transmitted the
attached document to the Court Clerk of Court using the ECF System for filing. Based on
the records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants:

                                               3
         Case 5:09-cv-00985-G Document 245 Filed 01/02/20 Page 4 of 4




Tessa Henry,
Attorney for Respondent
                                   s/Christine Cave
                                   Christine Cave




                                      4
